Plaintiff in error, hereinafter called defendant, was convicted in the district court of Pontotoc county of the crime of robbery with firearms, and his punishment fixed by the jury at imprisonment in the state penitentiary for five years.
Defendant was jointly charged with one R. R. Kinsey with the crime of robbery with firearms. Defendant demanded a severance, and the state elected to try Kinsey first. He was found guilty, and his punishment fixed by the jury at imprisonment in the state penitentiary for eight years. On the 6th day of March, 1931, this court affirmed such conviction, and thereafter in due course of time denied a petition for rehearing.
The evidence of the state in the case at bar is practically the same as the evidence in the Kinsey Case, and the questions of law raised are practically the same. For a full discussion of the facts and the law see Kinsey v. State, 50 Okla. Crim. 258,296 P. 1002.
Upon the authority of the Kinsey Case, this cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.